Citation Nr: 1822868	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO denied entitlement to service connection for an anxiety disorder, chronic fatigue syndrome, hearing loss, and tinnitus.

Before the case was certified to the Board on appeal, the RO granted service connection for tinnitus in an August 2016 rating decision.  Accordingly, that issue is no longer in appellate status.  

In December 2017, the Veteran and her spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of their testimony is associated with the claims file.  

The issue of service connection for chronic fatigue syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability cannot be satisfactorily disassociated from in-service noise exposure.  

2.  The Veteran's generalized anxiety disorder, as likely as not, had its onset during service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are more nearly approximated.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  Resolving all doubt in the Veteran's favor, a generalized anxiety disorder was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral hearing loss disability and for a generalized anxiety disorder.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

According to the audiometric testing in November 1984, the Veteran's hearing was normal at the time of enlistment into service.  

During service, the Veteran was exposed to cannon fire at close range at least 4 times per week for a couple of years.  See December 2017 Hearing Transcript, p. 5.  

The Veteran's audiogram at the time of discharge in September 1987 showed a decline in the Veteran's hearing compared with her entrance audiogram, although hearing was still within normal limits at that time.  

In a November 2014 lay statement, the Veteran's spouse recalled noticing that his wife was having trouble hearing after about 3 years of service, particularly with background noise.  

The Veteran underwent private audiometric testing in October 2015.  The audiologist, Dr. H, noted bilateral hearing loss and tinnitus, with a history of in-service noise exposure.  Dr. H opined that the Veteran's hearing loss and tinnitus were, as likely as not, the result of in-service noise exposure.  

A VA examiner in August 2016 also confirmed that the Veteran had a current hearing loss for VA purposes.  The audiometric findings revealed speech discrimination scores, based on the Maryland CNC word list, of 86 percent in the right ear and 88 percent in the left ear.  A hearing loss disability for VA purposes under 38 C.F.R. § 3.385, based solely on pure tone thresholds, was not demonstrated.  (Pure tone thresholds, in decibels, were 25, 20, 25, 25, 25 in the right ear, and, 30, 25, 20, 20, 30 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hz, respectively).  These findings, and particularly the lower speech discrimination scores, are consistent with the Veteran's assertion that she has particular trouble with background noise.  However, the VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not caused by in-service noise exposure.  The examiner based this opinion on the lack of any significant threshold shift during service.  

Notably, though, the VA examiner's rationale relies solely on the lack of a significant threshold shift when comparing the audiograms at entry and exit; however, the STRs do not provide any speech discrimination scores, and the low speech discrimination scores are the very basis for the current hearing loss disability diagnosis.  

Likewise, the VA examiner did not consider the extent of the Veteran's in-service noise exposure or the Veteran's lack of noise exposure after service.  See February 2018 Statement from the Veteran in support of her claim.  

Finally, additional private audiometric testing in February 2018 indicates that the Veteran's speech recognition based on the Maryland CNC word list was fair to poor.  

Importantly, there is no reason to doubt the credibility of the Veteran's self-reported history of exposure to excessive noise during service, and experiencing a hearing loss during, and since, service.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Here, there is no reason to doubt the Veteran's credibility with regard to when she first noticed a decline in her hearing; and, while Dr. H's opinion lacks a complete rationale, it nevertheless supports the Veteran's self-reported history.  

Additionally, the VA examiner's conclusion relies solely on the audiograms at entry and exit even though the Veteran's current hearing loss disability is based on low speech recognition scores, which were not of record during service.  Moreover, the VA examiner never considered the Veteran's self-reported history.  

Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  Here, the private medical opinion, in addition to the Veteran's credible lay statements, weighs in favor of a grant of service connection for bilateral hearing loss.  Although the private doctor did not provide a rationale for the opinion, it is nevertheless based on the Veteran's competent and credible self-reported history.  When, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Accordingly, and with resolution of all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  

Acquired Psychiatric Disorder

The Veteran also seeks service connection for an acquired psychiatric disorder.  She essentially maintains that she was discriminated against because she became pregnant during service and took six weeks of maternity leave following the birth of her child.  At her December 2017 video conference hearing, the Veteran testified that she was berated by her First Sergeant for being off of work for six weeks.  Shortly thereafter, she was requested to perform a PT test, but failed the test because she was not yet able to complete the sit-up portion of the test.  She testified that she was "put on remedial" and despite already working 12-hour shifts, she was forced to come in and do the remedial until she passed the PT test.  She was tired because she was taking care of a new born baby, and testified that she was treated differently after she returned from maternity leave.  Hearing Transcript, pp. 7-9.  

The Veteran's spouse has corroborated the Veteran's reported symptoms during, and following service, and there is no reason to doubt the Veteran's credibility with regard to her statements as to the onset of symptoms and reported history of abuse by her commanding officers, or her reports of subsequent treatment following service.  

The Veteran underwent a private psychosocial assessment in February 2018.  According to the licensed psychologist, Dr. T, the Veteran had a diagnosis of generalized anxiety disorder with depression.  The examiner reviewed the record, and noted that the Veteran's first sergeant did not value women in this military police company; and, as a result, the Veteran developed generalized anxiety and feared that she was always going to be picked on.  Dr. T also noted that the Veteran sought counseling for anxiety, bouts of anger, and sleep issues between 1988 and 1992; and, sought counseling services between 1992 and 2005 for bouts of anger, anxiety, sleep issues, occupational issues and difficulties at home.  

Dr. T opined that the Veteran's current symptoms are related to the generalized anxiety she developed from being harassed by her first sergeant on a regular basis while she was serving as a military police officer.  

Significantly, there is no medical evidence to the contrary.  

Given the Veteran's competent and credible reports of an in-service onset of symptoms of depression and anxiety, along with the professional opinion of Dr. T, the Board finds that weight of the competent and probative evidence of record supports the claim, and therefore service connection for a generalized anxiety disorder is warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral hearing loss disability is granted.  

Service connection for a generalized anxiety disorder is granted.  


REMAND

The Veteran seeks service connection for chronic fatigue syndrome.  She maintains that she developed chronic fatigue, with numerous viral infections during service, and she believes that this resulted in chronic fatigue syndrome.  

A medical examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records not currently associated with the claims file; and, with appropriate authorization, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to her claim of service connection for chronic fatigue syndrome.  

2.  Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of her claimed chronic fatigue.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether there is currently diagnosed chronic fatigue syndrome or other disability manifested by the Veteran's chronic fatigue.

Second, if there are any currently diagnosed disabilities manifested by chronic fatigue, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had onset in, or is otherwise related to, active military service.  In this regard, the examiner should also opine as to whether the Veteran's chronic fatigue is a manifestation of her service-connected psychiatric disorder.  

3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


